Electronically Filed
                                                               Supreme Court
                                                               SCMF-XX-XXXXXXX
                                                               13-NOV-2020
                                                               08:11 AM
                                                               Dkt. 75 ORD

                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


                THIRD EXTENSION OF ORDER REGARDING
       TEMPORARY EXTENSION OF THE TIME REQUIREMENTS UNDER
          HAWAIʻI RULES OF PENAL PROCEDURE RULE 5(c)(3)
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
          with Wilson, J., concurring and dissenting 1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.




     1
         A concurrence and dissent by Wilson, J., is forthcoming.
Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.

           In July 2020, there was a surge of COVID-19 cases in

Hawai‘i, with record numbers of positive cases and increased

hospitalizations being reported.       There was also a surge of

COVID-19 cases in our community correctional centers and

facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).   As a result, inmates were being held in

quarantine and the transport of custody defendants was

suspended, thus impacting the time requirements for preliminary

hearings under Hawai‘i Rules of Penal Procedure (“HRPP”) Rule

5(c)(3).   Further, in a letter to the court dated August 18,

2020, the Office of the Public Defender requested the temporary

suspension of, inter alia, HRPP Rule 5(c)(3), noting that

defendants released from OCCC on bail or otherwise may need to

quarantine and comply with isolation requirements, and that

allowing the courts to continue matters for non-custody

defendants would assist in those endeavors.

           Thus, on August 27, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 5(c)(3),” which

provided that the first circuit may temporarily extend the time

requirements for preliminary hearings no longer than reasonably




                                   2
necessary to protect public health and safety, while encouraging

judges to follow the time requirements under HRPP Rule 5(c)(3)

to the extent possible and to utilize remote technology as

feasible.    Since then, as the COVID-19 cases continued to remain

high, as transports of custody defendants from all O‘ahu

correctional facilities were suspended, and the number of

citations issued for Hawaiʻi Revised Statutes (“HRS”) ch. 127A

violations grew exponentially, this court extended the

provisions of the August 27, 2020 order.     Currently, the August

27, 2020 order, as extended, expires on November 16, 2020.

            The rate of positive COVID-19 cases and

hospitalizations on O‘ahu, including at OCCC, continues to

fluctuate, and the number of citations for HRS ch. 127A

violations continues to grow.    These evolving conditions require

flexibility and vigilance, and the continued need to protect the

health and safety of court users and Judiciary personnel during

this unprecedented time remains paramount.    Thus, a further

extension of the August 27, 2020 order for first circuit

criminal matters is necessary.

            Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution, HRS §§ 601-1.5 and 602-5(a)(6), and

Governor David Y. Ige’s Emergency Proclamations,




                                  3
          IT IS HEREBY ORDERED that the August 27, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3)” for first circuit

criminal matters is further extended until December 31, 2020,

unless otherwise further modified or extended.

          Dated:   Honolulu, Hawaiʻi, November 13, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Lisa M. Ginoza




                                 4